Citation Nr: 0906980	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial higher rating for HIV-related 
illness with dysthymic disorder, rated as 10 percent 
disabling as of January 22, 2001, and as 30 percent disabling 
as of March 13, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to July 
1997.

The Veteran also had active service from August 1997 to 
December 2000, which in a February 2006 decision the Board 
determined was under dishonorable conditions for VA purposes; 
VA benefits are prohibited based on any disability incurred 
in or aggravated during this period.  See 38 U.S.C.A. § 5303 
(West 2002); 38 C.F.R. § 3.12(a) (2008).

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Appeals Management Center in 
Washington, DC, that granted the Veteran's claim for service 
connection for an HIV-related illness and assigned a rating 
of 10 percent, effective January 22, 2001.  By a March 2006 
rating decision, the Regional Office (RO) in Nashville, 
Tennessee, assigned a higher rating of 30 percent, effective 
March 16, 2006. However, as that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

In March 2008, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  At 
the hearing, he raised a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  This claim is referred to the RO for 
appropriate action.


FINDING OF FACT

1.  Since January 22, 2001, the effective date of service 
connection, the Veteran's HIV-related illness with dysthymic 
disorder (previously rated as depression) has been manifested 
by recurrent constitutional symptoms, intermittent diarrhea, 
and the need for approved medication.

2.  The Veteran's HIV-related illness with dysthymic disorder 
is not productive of central nervous system manifestations, 
opportunistic infections, or neoplasms warranting a higher 
rating.  

3.  Since January 22, 2001, the psychiatric manifestations of 
the Veteran's HIV-related illness with dysthymic disorder 
have been productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Since January 22, 2001, the criteria for an initial increased 
rating of 70 percent for the psychiatric manifestations of 
the Veteran's HIV-related illness with dysthymic disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.14, 4.88b, 4.130, Diagnostic Codes 
(DC) 6351, 9433 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claims for an increased initial rating for an 
HIV-related illness with dysthymic disorder arise from his 
disagreement with the initial evaluation assigned following 
the grants of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  As such, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the service treatment records and VA, private 
and Social Security Administration (SSA) reports of his post-
service treatment for his HIV-related illness with dysthymic 
disorder. The Veteran has also been afforded formal VA 
examinations in March 2006 and October 2007 to evaluate the 
nature, extent and severity of his service-connected 
disability and its psychiatric manifestations.  
Significantly, the Board observes that the Veteran does not 
report that his condition has worsened since the time of his 
most recent VA examination, and thus a remand is not required 
solely due to the passage of time since those examinations.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's HIV-related illness with dysthymic disorder has 
been rated under DC 6351.  Under that rating code, a 10 
percent rating is warranted where the HIV-related illness 
results in definite medical symptoms, a CD4 (T-cell) count of 
200 or more and less than 500, and requires approved 
medication(s), or when the illness is accompanied by 
depression or memory loss with employment limitations.  A 30 
percent rating is appropriate where the HIV-related illness 
results in recurrent constitutional symptoms, intermittent 
diarrhea, and requires approved medication(s); or as the 
minimum rating with T-cell count less than 200, or hairy cell 
leukoplakia, or oral candidiasis.  A 60 percent rating is 
available if there are refractory constitutional symptoms, 
diarrhea, and pathological weight loss; or as the minimum 
rating following development of AIDS-related opportunistic 
infection or neoplasm.  Finally, a 100 percent rating is 
warranted for AIDS with recurrent opportunistic infections or 
with secondary diseases afflicting multiple body systems; or 
an HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions warrants 
a 100 percent evaluation.  

Note (1) to DC 6351 defines 'approved medication(s)' to 
include medications prescribed as part of a research protocol 
at an accredited medical institution.  38 C.F.R. §§ 4.14, 
4.88b, DC 6351, Note (1).  

Note (2) explains that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable in accordance with the above code 
criteria.  38 C.F.R. §§ 4.14, 4.88b, DC 6351, Note (2).

The Veteran, in written statements and in testimony before 
the Board, asserts that he is entitled to a higher rating for 
his HIV-related illness with dysthymic disorder on account of 
the psychiatric manifestations of that disease.  As he is not 
currently in receipt of a separate service connection rating 
for a psychiatric disability, the Board will consider whether 
a higher rating is warranted for the psychiatric 
manifestations of the Veteran's HIV-related illness.  38 
C.F.R. §§ 4.14, 4.88b, DC 6351, Note (2).  Additionally, the 
Board will consider whether a higher rating is warranted for 
central nervous system manifestations, opportunistic 
infections, and neoplasms in evaluating the Veteran's HIV-
related illness.  Id.

Turning first to the specific rating criteria contained in DC 
6351, the Board observes that the Veteran was in receipt of a 
10 percent disability evaluation under this diagnostic code 
from January 22, 2001, the date of claim, until March 12, 
2006.  

His private, VA, and SSA records during this time period 
reflect that in July 2001, he underwent a private medical 
evaluation for his HIV-related illness.  He was diagnosed 
with HIV in May 1998 and had treatment for the disease in 
service.  While on active duty, the Veteran's T-cell count 
had been a relatively high 700, but despite this he had 
started on a regimen of Highly Active Antiretroviral Therapy 
(HAART).  As a result of the HAART regimen, the Veteran's HIV 
symptoms became undetectable.  However, following the death 
of his partner in 1999, he suffered a nervous breakdown and 
ceased complying with the HAART regimen.  At the time of the 
July 2001 evaluation, he was not taking any medications 
except for Effexor and Ambien, which were prescribed to treat 
his depression and sleep problems.  It was noted that the 
Veteran had recently suffered a significant zoster infection 
on his face and chest, as well as an ear infection.  It was 
also noted that the Veteran's prior medical history included 
periodontal disease, hepatitis B, chicken pox and an upper 
respiratory infection.  In terms of constitutional symptoms, 
he did not have any significant complaints other than some 
weight gain.  Clinical evaluation was negative for RPR 
(syphilis), HCV, and HAV serologies.  However, there were 
findings of distant hepatitis B disease with a positive 
surface and core antibody and negative surface antigen.  The 
Veteran's T-cell count was 521 with a viral load of 12,000.  
His weight was 204 pounds.  There were no reports of diarrhea 
or incontinence, nor any evidence of bladder or bowel 
abnormalities.  Based upon the results of the examination, 
the Veteran was diagnosed with HIV infection, asymptomatic; 
depression/anxiety; elevated heptic transminases; tobacco 
abuse; and a history of recent Varicella-Zoster virus 
infection.

Private medical records dated in November 2003 show that the 
Veteran was treated for bilateral extremity edema, an upper 
respiratory infection, and an outbreak of herpes.  His weight 
was stable at 204 pounds, and his blood pressure was within 
normal limits.  However, his T-cell count had dropped to 251.  
It was noted that the Veteran was not currently on a 
treatment regimen for his HIV-related illness.  Subsequent 
private and VA medical records during the relevant appeals 
period, however, indicate that he resumed taking prescription 
medications for HIV.  

On a SSA Fatigue Questionnaire dated in March 2004, the 
Veteran complained of chronic fatigue in connection with his 
HIV-related illness.  He indicated that he had to nap for 
about two hours each day, and that he took medications to 
help him sleep better.  The Veteran added that when 
performing chores or other work, he would "start out doing 
well" but "then get tired really fast and have to rest."  
He reported that he still lived with his parents and that his 
mother cooked his meals and helped him shop for groceries, 
while his sister helped him shop for clothes.  However, the 
Veteran added that he was capable of preparing meals on his 
own.  The Veteran stated that his current disabilities 
continued to prevent him from working, and that he suffered 
from diarrhea and stomach problems.  His weight was measured 
at 192 pounds, and it was noted that he had lost 18 pounds in 
the last year.

Private medical records dated in December 2004 reveal 
complaints of shingles and a rash on the inside of his face 
and neck suggestive of Herpes zoster.  He was found to have 
hypersensitivity to touch, maxillary neuralgia, high blood 
pressure ,and nausea.  

VA treatment records dated in August and September 2005 are 
negative for any complaints or clinical findings of weight 
fluctuations, fever, malaise, headaches, dizzy spells, or 
fainting.  It was noted that the Veteran had recently been 
immunized to hepatitis A and B and that he had tested 
negative for hepatitis C.  Subsequent VA treatment records 
through early March 2006 reflect ongoing treatment for HIV 
and complaints of generalized weakness and fatigue, periodic 
loose bowel movements, headaches, and occasional night 
sweats, all of which were noted as possibly related to his 
HIV medications.  In February 2006, it was noted that the 
Veteran had recently lost 20 pounds.  In early March, he was 
noted to have gained five pounds back.  

Private and VA medical records dated from July 2002 to 
February 2006 reveal the following trends in terms of weight 
and T-cell counts:

DATE
WEIGHT (pounds)
July 2002
204
March 2003
218
October 2003
204
November 2003
204
January 2004
204
March 2004
195
September 2004
197
August 2005
220
September 2005
220
February 2006
197


DATE
T-CELL COUNT
March 2003
364
October 2003
345
November 2003
251
January 2004
240
September 2004
485
September 2005
588
November 2005
420

Additionally, the record reflects that during the period from 
January 22, 2001, to March 12, 2006, the Veteran sought, but 
was denied, SSA benefits due to bipolar disorder, HIV, herpes 
zoster, hypertension, periodontitis, back and neck pain, 
migraines, degenerative spinal disease, carpal tunnel 
syndrome, plantar wart, numbness in left foot, earaches and 
migraines.  

Based upon the clinical evidence of record, the Board finds 
that for the period from January 22, 2001 to March 12, 2006, 
the Veteran's HIV symptoms met the criteria for a 30 percent 
rating under DC 6351.  During this period, the Veteran was 
not shown to have a minimum T-cell count less than 200, or 
hairy cell leukoplakia, or oral candidiasis.  Nevertheless, 
as noted above, a 30 percent rating is also warranted for 
recurrent constitutional symptoms, intermittent diarrhea, and 
the need for daily use of approved medications.  The record 
clearly establishes that the Veteran suffered from recurrent 
constitutional symptoms, including diarrhea, headaches, 
nausea, fatigue, and occasional night sweats, and that these 
symptoms were clinically related to his HIV-related illness.  
Additionally, he was on a regular regimen of prescription 
medication for HIV during the majority of the relevant 
appeals period.  Thus, the preponderance of the evidence 
supports a 30 percent initial rating under DC 6351 effective 
from the date of claim.  Fenderson.  

However, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 30 percent 
under DC 6351 for the Veteran's HIV-related illness.  The 
evidence of record does not reflect refractory constitutional 
symptoms, diarrhea, and pathological weight loss, or minimum 
rating following development of AIDS-related opportunistic 
infection or neoplasm, as would warrant the next higher 
rating of 60 percent.  In this regard, the Board observes 
that the Veteran's weight remained relatively stable during 
much of the relevant time period.  While on two occasions - 
from March 2003 to March 2004 and from October 2005 to 
February 2006 - he was noted to have lost approximately 20 
pounds, he subsequently gained much of the weight back.  
Therefore, the Board finds that the Veteran has not presented 
clinical evidence of pathological weight loss.  

With respect to diarrhea, the Board notes that diarrhea and 
pathological weight loss are stated in the conjunctive, and 
therefore both conditions must be met to satisfy the 
criterion.  As the Board has found that pathological weight 
loss is not present, the presence of diarrhea is not 
sufficient by itself to warrant a higher disability rating.  
Moreover, as noted above, diarrhea is also a criterion for 
the 30 percent level, when it is intermittent.  The clinical 
evidence clearly shows that while the Veteran suffered from 
diarrhea at times during the period from January 22, 2001, to 
March 12, 2006, it was not always present.  Indeed, the 
Veteran's July 2001 private HIV examination is negative for 
any reports of diarrhea or incontinence, or any evidence 
bladder or bowel abnormalities.  Thus, the Board finds that 
the relevant clinical evidence shows diarrhea on no more than 
an intermittent basis consistent with a 30 percent rating.  
Finally, neither private nor VA examiners have diagnosed 
AIDS-related opportunistic infection or neoplasms, as would 
warrant a 60 percent rating.  Overall, the preponderance of 
the evidence is against a disability rating in excess of 30 
percent for the Veteran's HIV-related illness from January 
22, 2001, to March 12, 2006.  

Since March 13, 2006, the clinical evidence of record 
includes a March 2006 VA examination in which the Veteran 
reported ongoing treatment for HIV at the VA Medical Center 
in Mountain Home, Tennessee.  He was noted to be responding 
well to a prescription medication regimen and related 
therapy, but continuing to suffer from fatigue, headaches, 
periodic loose bowel movements, and occasional night sweats.  
Those symptoms were characterized as possibly related to the 
Veteran's depression or HIV medications.  Significantly, the 
examiner expressly noted that there was no evidence of HIV-
related neoplasm, leukoplakia, adenopathy or oral 
candidiasis.  It was noted that the Veteran's recent 
laboratory studies revealed a T-cell count of 612.  His 
weight was assessed at 218 pounds.  No other clinical 
abnormalities were shown.  

VA treatment records dated in late March 2006 reflect that 
the Veteran's diarrhea had improved with a change of 
medication.  In April 2006, the Veteran underwent a Tennessee 
Disability Determination Services examination in which his 
weight was measured at 185 pounds and his height at 6 feet 
two inches tall.  He complained of feeling "tired all the 
time" and numb.  In June 2006, the Veteran was again treated 
for excessive diarrhea.  Laboratory studies done the 
following month reflected a T-cell count of 699.

The Veteran's SSA records reflect that in August 2006, he was 
granted disability benefits on the grounds of mental 
impairment.

In subsequent VA medical records dated in September 2006, the 
Veteran reported that he was "doing fine" and taking his 
medications as prescribed.  He denied any side effects 
specific to his HIV medication regimen, but did express 
concern over the drug he had been prescribed to alleviate his 
migraine headaches.  VA treatment records dated in October 
2006 reflect complaints of weight gain over the previous 
month and a half.  At that time, the Veteran's weight was 
measured at 218 pounds.  In November 2006, he again 
complained of diarrhea and fatigue, as well as migraines, but 
otherwise reported that he was "doing well on his current 
combination of medication" for HIV.  The record thereafter 
reflects that the Veteran's HIV-related illness has remained 
controlled through medications.  VA treatment records dated 
in March 2007 show that the Veteran's weight was measured at 
229 pounds and his T-cell count was 664.

The Board finds that the preponderance of the clinical 
evidence shows that since March 16, 2006, the Veteran's HIV 
symptoms have not warranted a rating higher than 30 percent 
under DC 6351.  His medical records during this period are 
negative for any refractory constitutional symptoms, diarrhea 
in combination with pathological weight loss, or evidence of 
any AIDS-related opportunistic infection or neoplasm, as 
would warrant a higher rating of 60 percent under that 
diagnostic code.  Indeed, the record reflects that overall 
the Veteran has gained weight during the relevant appeals 
period, and on VA examination in March 2006, the examiner 
expressly found that the Veteran did not have any HIV-related 
neoplasms, leukoplakia, adenopathy or oral candidiasis.  
Accordingly, the Board finds that a rating in excess of 30 
percent has not been warranted under DC 6351 at any time 
during the pendency of this appeal.  Fenderson.  

The Board has considered whether a higher rating is warranted 
for hepatitis B as an opportunistic infection related to HIV.  
38 C.F.R. §§ 4.14, 4.88b, DC 6351, Note (2).  Under 38 C.F.R. 
§ 4.114, DC 7345, the minimum compensable rating requires 
intermittent fatigue, malaise, and anorexia; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Nonsymptomatic conditions warrant a zero percent 
rating.  

As noted above, at the time of his July 2001 private medical 
evaluation, the Veteran was noted to have a history of 
hepatitis B and there were findings of distant hepatitis B 
disease with a positive surface and core antibody and 
negative surface antigen.  Subsequent private and VA medical 
records, however, are negative for any manifestations of the 
disease.  Therefore the Board concludes that a separate 
compensable disability rating is not warranted for hepatitis 
B.  

Nor is a higher rating warranted for other central nervous 
system manifestations, opportunistic infections, and 
neoplasms.  As noted above, the clinical evidence of record 
is negative for any complaints or clinical findings of 
opportunistic infections and neoplasms.  The Board 
acknowledges that the March 2006 VA examiner noted that the 
Veteran suffered from headaches that were possibly related to 
his HIV medications.  Those headaches, however, are 
contemplated along with the Veteran's other recurrent HIV 
constitutional symptoms, including diarrhea and fatigue, in 
the current 30 percent rating under DC 6351.  Additionally, 
the Board has considered the Veteran's specific complaints of 
migraines, herpes zoster, hypertension, periodontitis, back 
and neck pain, degenerative spinal disease, carpal tunnel 
syndrome, plantar wart, numbness in left foot, and earaches, 
as well as his prior medical history of periodontal disease, 
chicken pox and upper respiratory infections.  However, the 
Veteran does not specifically contend, nor does the clinical 
evidence suggest, that any of those disorders are 
manifestations of the Veteran's HIV-related illness.  Thus 
the Board finds there is no adequate basis to presume that 
such conditions are attributable to HIV infection as would 
warrant a higher rating for that disability.

The Board's inquiry does not end here, however, as it must 
now consider whether a higher rating is warranted for the 
psychiatric manifestations of the Veteran's HIV-related 
illness.  See 38 C.F.R. §§ 4.14, 4.88b, DC 6351, Note (2).  

Under the General Rating Formula for Mental Disorders 
(including dysthymic disorder) a 10 percent disability rating 
is assigned where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled 
by continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, occasional panic attacks, chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
manifestations produce occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The Federal Circuit and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  A Global 
Assessment of Functioning (GAF) score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In addition, the Court has held that a GAF score is only one 
factor in determining a Veteran's disability rating.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  

Here, the clinical evidence shows that on private mental 
health evaluation in July 2001, the Veteran reported that he 
had suffered from depression and anxiety since learning of 
his HIV-positive status in May 1998, following nearly 12 
years of military service as a cook and cooking instructor.  
He stated that he acquired the virus from a homosexual 
relationship and that after his fellow service members 
learned he was gay they psychologically "broke him."  The 
Veteran further stated that he had seen a psychiatrist for 
one year in the military, but that his mental health had 
deteriorated in 1999 after his partner of three years died of 
AIDS, an event that the Veteran had "not been able to get 
over."  He reported that he was hospitalized in January 2000 
for feelings of suicide and depression connected to his 
partner's death.  The Veteran stated that he continued to 
harbor feelings of guilt and anger with respect to his 
deceased partner, and that he alternately blamed his partner 
and himself for his own HIV diagnosis.  He indicated that he 
had not seen a doctor from the time of his military discharge 
until three weeks ago, when he developed chicken pox and 
upper reparatory infection and was taken to Johnson City 
Medical Center.  

At the time of the July 2001 evaluation, the Veteran's 
current psychiatric complaints included a depressed mood, 
panic attacks, crying spells, and energy and appetite 
variations.  He reported that his biggest concern was a lack 
of sleep, adding that he woke up every two hours in the 
middle of the night.  He explained that an additional 
stressor was his grief for a grandfather for whom he was 
caring who had recent died.  The Veteran noted that since his 
military discharge, he had been unable to hold a job due to 
stress and that he lived at home with his parents.  In terms 
of family psychiatric history, the Veteran reported that his 
mother suffered from depression, his father had anxiety, and 
one of his cousins had committed suicide.  The Veteran stated 
that he himself had attempted suicide at age 14, adding that 
it was "hard to grow up gay" where he lived.  On mental 
health examination, the Veteran was found to be alert and 
oriented, casually dressed, and well-groomed.  His speech was 
normal in rate, rhythm and volume, and his eye contact was 
good.  He was noted to be cooperative and friendly.  His mood 
was depressed with a congruent affect.  While he was palpably 
anxious, his thought processes were logical and goal-
directed.  He denied any current suicidal or homicidal 
ideations, or any auditory or visual hallucinations.  
Additionally, the Veteran denied any thought broadcasting, 
thought insertion, ideas of reference or paranoia.  His 
memory appeared intact based on his ability to relate remote 
and recent events.  His insight and judgment were deemed 
fair.  Based upon the results of the Veteran's statements and 
mental health examination, he was diagnosed with major 
depressive disorder without psychosis, and assigned a GAF 
score of 50.

Private psychiatric records dated in August 2001 reveal that 
the Veteran was diagnosed with bipolar disorder.  His 
depression was also noted to have worsened due to his 
grandmother's illness.  No suicidal or homicidal ideations 
were reported.  His mood and affect were noted to be 
congruent.  The record thereafter shows that he was 
prescribed several medications to treat his bipolar disorder 
and related psychiatric symptoms, including manic episodes 
and anxiety.

VA treatment records dated in August 2005 reflect that the 
Veteran remained on a combination of psychiatric medications, 
which kept him "stable more than any other thing."  It was 
noted that he continued to live with his parents and feel 
depressed and isolated.  He reported recurrent traumatic 
memories relating to his deceased partner, grandparents, and 
a cousin who had overdosed.  The Veteran also reported 
ongoing nervousness, sleep disturbances, and episodes of 
mania.  He denied current thoughts of suicide or homicide.  
In terms of his legal history, the Veteran reported that he 
had three recent convictions for Driving Under the Influence 
and was not permitted to drive until January 2006.  While he 
admitted to being a heavy drinker in the past, he maintained 
that he had not had a drink in eight months.  In terms of his 
occupational and social history, the Veteran indicated that 
he was close to his mother and sister, and had a stable, 
though strained, relationship with his father.  He reported 
that he was last employed in 2000 when he was in the military 
and had not "worked since then because of HIV and 
depression."  On mental status examination, he was noted to 
be clean-cut and well-groomed in appearance.  His mood was 
depressed and anxious, but with congruent affect.  He 
exhibited psychomotor function, but logical and linear 
thought processes.   His memory, judgment, and insight were 
intact, and he was not reported to suffer from any 
hallucinations or delusions.  Based on the Veteran's 
statements and the results of the mental status examination, 
the VA medical provider diagnosed him with a mood disorder 
secondary to HIV and unresolved grief and a panic disorder 
with agoraphobia.  His GAF score was assessed at 50.

The Veteran's SSA records reflect that on a Tennessee 
Disability Determination Services examination in April 2006, 
the Veteran complained that he felt "numb inside" and 
"like crying all the time."  He indicated that he 
occasionally felt suicidal, but that his family kept him 
going.  Additionally, the Veteran complained of nightmares 
and traumatic memories related to his deceased partner.  He 
also reported that he experienced occasional panic attacks 
and heard voices calling his name when he became very 
depressed.  Mental status examination revealed a dysphoric 
mood.  The Veteran appeared oriented to person, place and 
time and demonstrated an average ability to think abstractly.  
His short-term memory was found to be intact and his thinking 
patterns were well organized.  Overall, the Veteran was noted 
to display an average degree of high executive functioning.  
No unusual or bizarre behaviors or mannerisms were observed.  
While he did not display any delusional behavior, mild 
auditory hallucinations were reported.  The Veteran's speech 
was within normal limits and coherent.  His eye contact was 
good.  Based upon the Veteran's statements and clinical 
evaluation, he was diagnosed with bipolar disorder, most 
recent episode depressed, moderate to severe without 
significant psychotic features, and panic disorder with mild 
agoraphobia.  His GAF score was assessed at 45.  As noted 
above, the Veteran was subsequently granted SSA disability 
benefits in August 2006 on the basis of mental impairment.

The Veteran was afforded a VA mental disorders examination in 
October 2007 in which he reported that the psychiatric 
manifestations of his HIV-related illness had gotten worse 
and that he felt constantly depressed and bereft of hope.  
The specific psychiatric manifestations reported by the 
Veteran included depression, sleep disturbance, loss of 
interest, feelings of guilt, fatigue, decreased libido, 
irritability, tearfulness, anxiety, recurrent distressing 
dreams, and difficulty concentrating.  The Veteran indicated 
that he was still living with his parents and that his 
relationship with them was "ok."  He reported that he had 
not worked since leaving the military.  He also stated that 
he no longer had a driver's license and that he was "too 
nervous" to operate a motor vehicle.

Mental status examination revealed a depressed mood and 
affect.  The Veteran was noted to be alert and oriented, with 
clear and coherent speech that was normal in rate and volume.  
There were no signs of circumstantiality, tangentiality, 
perseveration, neologisms, paraphasias, loose associations, 
or flights of ideas.  The Veteran denied experiencing any 
current hallucinations or delusions.  Nor did he report any 
homicidal or suicidal ideations.  His judgment, cognitive 
functions, and memory were all intact.  It was further noted 
that the Veteran's scores on the Zung and Mood Assessment 
Scale were suggestive of severe levels of depression.

Based upon the Veteran's statements, the clinical 
examination, and a review of the claims folder, the VA 
examiner concluded that the Veteran suffered from severe 
dysthymic disorder, which was most likely caused by or a 
result of his HIV-related illness.  Additionally, the 
examiner noted that the Veteran's prognosis for improvement 
was poor and that he exhibited mild to moderate impairment 
from an occupational and social viewpoint.  The GAF 
assessment was 55.

The record thereafter shows that the Veteran has continued to 
receive medical treatment for depression, bipolar disorder, 
and related psychiatric symptoms on an ongoing basis.  At his 
March 2008 videoconference hearing, he testified that his 
mother and other family members had noticed that he displayed 
an increasing lack of memory and slurred speech, and that the 
therapist treating him for depression, bipolar disorder, and 
panic attacks had indicated that he was approaching the first 
stages of dementia.  Additionally, the Veteran's 
representative pointed out that the Veteran remained on 
Social Security disability for psychiatric problems, 
including depression, bipolar disorder, and mood swings, 
which severely impaired his ability to work and socialize 
with other people.

As noted above, since the date of service connection for an 
HIV-related illness, the Veteran's GAF scores have been 
estimated by various private and VA treatment providers as 
ranging from 45-55.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995).

Under DSM-IV, GAF scores of 41-50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV.  A GAF score of 55 is consistent 
with moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  DSM-IV.  In 
this case, however, while the Veteran was estimated as having 
a GAF of 55 in March 2007, the majority of his private and VA 
treating providers have assessed his GAF in the 45-50 range, 
indicating persistent serious symptoms and serious 
occupational and social impairment.  

After a careful review of the lay and medical evidence, and 
in particular the GAF scores assigned during the course of 
this appeal, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports 
entitlement to an initial 70 percent rating for the 
psychiatric manifestations of his HIV-related illness with 
dysthymic disorder, effective from the date of service 
connection.  The Veteran's history demonstrates that he 
suffers from depression, bipolar disorder, and related mental 
health problems that have been clinically related to his HIV-
related illness.  Moreover, those psychiatric manifestations 
are productive of clear occupational and social impairment, 
with deficiencies in most areas, and the majority of his GAF 
scores reflect serious symptoms consistent with a 70 percent 
rating.  The Board acknowledges that the clinical evidence 
shows the Veteran has maintained a well-groomed personal 
appearance and that his memory, cognitive functions, and 
judgment remain intact.  Nevertheless, the Board finds that 
the Veteran and his representative have provided a credible 
account that his concentration and related thought processes 
have become increasingly impaired due to the psychiatric 
manifestations of his HIV, and that those symptoms render it 
difficult for him adapt to stressful circumstances (including 
work or a work-like setting) and to establish and maintain 
effective relationships.  Moreover, the Veteran has been 
clinically shown to suffer from panic attacks, occasional 
auditory hallucinations, and suicidal ideations affecting his 
ability to function independently, appropriately and 
effectively, thereby warranting a 70 percent rating. 

The Board further finds, however, that the preponderance of 
the evidence is against finding a 100 percent disability 
rating is warranted.  In this regard, the Board notes that 
although the medical evidence shows the Veteran has severe 
psychiatric manifestations, they do not show that he has 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  
Rather the Veteran's private and VA treatment records and 
examination reports show that his thought processes have been 
directed and goal oriented; he has persistently denied 
delusions; his behavior has been always appropriate and 
cooperative; he has always been well dressed and groomed; he 
has been oriented in person, place and time; and his memory 
has been generally intact despite his testimony of memory 
problems.  In addition, there has been no finding that the 
Veteran had homicidal ideas or was a persistent danger of 
hurting himself or others.  Further, although admitting to 
occasional suicidal thoughts, the Veteran has consistently 
denied, and it has been consistently found, that he does not 
have any plans to harm himself.

Although the Veteran's GAF scores of 45 and 50 represent 
serious impairment and symptoms consistent with a 70 percent 
disability rating, they are not consistent with total 
impairment of occupational and social functioning, which is 
needed for a 100 percent evaluation.  Thus the Board finds 
that an initial schedular disability rating of 70 percent, 
but no higher, is warranted for the psychiatric 
manifestations of his HIV-related illness with dysthymic 
disorder.  

In sum, the Board finds that since the effective date of 
service connection, January 22, 2001, the clinical evidence 
of record has warranted a rating of 30 percent, but no 
higher, under the specific rating criteria of DC 6351.  
Nevertheless, the Board finds that, throughout the entire 
appeals period, an initial increased rating of 70 percent, 
but no higher, is warranted for the psychiatric 
manifestations of the Veteran's service-connected HIV-related 
illness with dysthymic disorder pursuant to Note (2) of that 
diagnostic code.  38 C.F.R. §§ 4.14, 4.88b, DC 6351, Note 
(2); 38 C.F.R. §§ 3.156, 3.160, 3.400, 4.130, DC 9433.  This 
rating represents the higher overall evaluation for the 
Veteran's disability, but not in combination with percentages 
otherwise assignable in accordance with the above code 
criteria.  38 C.F.R. §§ 4.14, 4.88b, DC 6351, Note (2).

Extraschedular Consideration

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's HIV-related illness 
with dysthymic disorder reflects so exceptional or unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  Although the Veteran is unemployed and 
receiving Social Security disability benefits due to mental 
impairment, SSA records reflect that he suffers from multiple 
disabilities that are unrelated to his service-connected HIV-
related illness with dysthymic disorder.  Additionally, the 
Board notes that the 70 percent disability rating now 
assigned for the service-connected HIV-related illness with 
dysthymic disorder contemplates a level of interference with 
employment associated with the degrees of disability 
demonstrated.  For these reasons, the Board finds that the 
Veteran's disability does not result in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  Nor is there any evidence that the 
disability has warranted frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In light of the above, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for HIV-related 
illness with dysthymic disorder is granted, effective January 
22, 2001.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


